DETAILED ACTION
Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/20/2018 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al (“Kun,” CN105790948, see ESPACENET Translation) and further in view of Cao et al (“Cao,” US 20160087962).

Regarding claim 1, Kun discloses a face authentication method being performed by at least one processor of a server, and the method comprising:
receiving, from a first user terminal, a user account and a face image; (Kun, [0029], acquire biometric information to be authenticated collected by a first terminal; [0030], the biometric information to be authenticated may be a real-time facial image of the user; a physiological feature information including a face image; [0033] describes a user account; also see [0021], [0024]-[0025] & [0093]-[0097])
obtaining a reference image corresponding to the user account, the reference image being prestored; (Kun, [0036]-[0037], obtaining pre-stored biometric information which can be a face image; also see [0021], [0024]-[0025] & [0093]-[0097])
receiving, from the second user terminal, a result of the face authentication of the face image with the reference image, the result indicating whether the face authentication succeeds; (Kun, [0014], Receiving a first determination result returned by each second terminal, where the first determination result is: a determination result of whether the user of the second terminal uses the biometric information to be authenticated and the standard biometric information to be the same; [0048], Specifically, the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism. The result of the determination of the same feature information; also see [0021], [0024]-[0025] & [0093]-[0097]) and
determining, based on the result of the face authentication, whether the face authentication succeeds, (Kun, [0093], The identity authentication method and device provided by the embodiment of the present application, the server acquires the biometric feature information to be authenticated collected by the first terminal, and sends the biometric feature information to be authenticated and the pre-stored standard biometric information to the plurality of second terminals for display, and receives each The first determination result returned by the second terminal determines whether the identity authentication is passed according to the first determination result, wherein the first determination result is: the user using the second terminal treats the biometric information and the standard biometric information to be authenticated. Whether the same determination result indicates that the determination result of whether the biometric information to be authenticated and the standard biometric information are the same is that the user of the plurality of second terminals recognizes and provides to the server, instead of the server identifying by the image recognition technology, In this way, the overhead of the server can be effectively reduced, thereby effectively saving the cost of identity authentication; also see [0021], [0024]-[0025] & [0093]-[0097]).
determining a second user terminal for helping the first user terminal complete face authentication of the face image with the reference image, (Kun, [0014], Receiving a first determination result returned by each second terminal, where the first determination result is: a determination result of whether the user of the second terminal uses the biometric information to be authenticated and the standard biometric information to be the same; [0030], the biometric information to be authenticated may be a real-time facial image of the user; a physiological feature information including a face image; [0036]-[0037], obtaining pre-stored biometric information which can be a face image; also see [0021], [0024]-[0025] & [0093]-[0097])
the second user terminal being in a state of waiting to receive a first authentication code for the second user terminal to complete identity authentication of the first user terminal; (Kun, [0014] & [0018] describe each second terminal; [0036] In the embodiment of the present application, the pre-stored standard biometric information may be the same biometric information as the biometric information to be authenticated. For example, if the biometric information to be authenticated is a face image to be authenticated or a video containing a face image to be authenticated, the standard biometric information may be a pre-stored standard face image, and if the biometric information to be authenticated is a fingerprint image to be authenticated The standard biometric information is a pre-stored standard fingerprint image. Wherein, the standard face image and the standard fingerprint image refer to a face image and a fingerprint image of the real owner of the account. Specifically, the standard face image may be a document face image, that is, the standard face image may be a person on a certain identity of the account owner (eg, ID card, driver's license, passport, etc.) Face image; [0038] In the above example, considering that in a practical application scenario, when a user needs to register or log in to an account, the server often needs to provide the certificate information for the security of the server to authenticate the identity of the user. For example, the server often the user will be prompted to enter the ID information on the authentication page, for example, the user is prompted to enter the ID number of the resident ID card, or the passport number of the passport. The server may obtain the user-provided document information. When the document information provided by the user is legal, the server may use the document face image corresponding to the document information obtained from the third-party system as the standard bio-feature information and save. When the server needs to obtain standard biometric information, the saved fingerprint face image can be obtained; [where the ID is the authentication code and the prompt is the in the state of waiting for a request to enter the ID for authentication purposes; also see [0021], [0024]-[0025] & [0093]-[0097]). 
sending, to the second user terminal, the first authentication code, the face image, and the reference image; (Kun, [0018],  a first sending module, configured to send the to-be-certified biometric information and the pre-stored biometric information to a plurality of second terminals for display; [0036] & [0038] describe the ID which is the first authentication code; [0030], the biometric information to be authenticated may be a real-time facial image of the user; a physiological feature information including a face image; [0036]-[0037], obtaining pre-stored biometric information which can be a face image; also see [0024]-[0025] & [0093]-[0097])
Kun fails to explicitly disclose generating the first authentication code. 
However, in an analogous art, Cao discloses generating the first authentication code; (Cao, [0043], verification codes generated by the server) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the 

Regarding claim 4, Kun and Cao disclose the method according to claim 1. 
Kun further discloses further comprising: receiving, from a plurality of user terminals, a plurality of results of the face authentication of the face image with the reference image; (Kun, [0040], describes a plurality of N terminals; [0048], the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism The result of the determination of the same feature information) and
collecting a quantity of the plurality of results indicating that the face authentication succeeds, (Kun, [0048], the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism The result of the determination of the same feature information)
wherein the determining whether the face authentication succeeds comprises, based on a ratio of the quantity of the plurality of results indicating that the face authentication succeeds to all of the plurality of results exceeding a preset threshold, determining that the face authentication succeeds (Kun, [0048], the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism The result of the determination of the same feature information)

Regarding claim 5, Kun and Cao disclose the method according to claim 4. 
Kun further discloses wherein the collecting the quantity of the plurality of results indicating that the face authentication succeeds comprises collecting the quantity of the plurality of results indicating that the face authentication succeeds, the plurality of results being received within a preset time length after the sending the (Kun, [0049], Continuing with the above example, assume that the server sent image 1, image 2, and question 1 to 100 second terminals, among which 90 of the second terminals returned the answer of question 1 to the server, and the rest The 10 second terminals do not return the answer of the question 1 to the server, and the number of answers of the question 1 (the number of first determination results) returned by each second terminal is 90. If the specified result is "Yes" or "y", in the answers of the 90 questions 1 returned by the second terminal, the number M (the number of specified results) whose answer is "Yes" or "y" is determined. Assuming that the first threshold [preset time length] is 80, the server determines whether the number M is greater than the first threshold 80. If yes, it determines that the identity authentication passes, otherwise, determines that the identity authentication fails. Alternatively, assuming that the second threshold is 0.8, the server determines whether the ratio of the number M to the number 90 of the answers is greater than the second threshold of 0.8, and if so, determines that the identity authentication passes, otherwise, determines that the identity authentication fails)

Regarding claim 8, claim 8 is directed an apparatus. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is directed the apparatus according to claim 8. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 12, claim 12 is directed the apparatus according to claim 11. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to a non-transitory computer-readable storage medium. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed to the non-transitory computer-readable storage medium according to claim 15. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 19, claim 19 is directed to the non-transitory computer-readable storage medium according to claim 18. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al (“Kun,” CN105790948, see ESPACENET Translation) in view of Cao et al ("Cao," US 20160087962) and further in view of Oya et al (“Oya,” US 20090268009). 

Regarding claim 2, Kun and Cao disclose the method according to claim 1. 
Kun further discloses and selecting one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication, (Kun, [0040] According to the above example, after the server obtains the image of the face to be authenticated collected by the first terminal and the face image of the document, the image of the face to be authenticated and the face image of the document are simultaneously sent to the N second terminals, where N is The preset positive integer, N can be set as needed, such as set to 100 [can be set as the earliest]. After receiving the image of the face to be authenticated and the image of the face of the document, each second terminal displays the image of the face to be authenticated and the image of the face of the document on the page, for the user using the second terminal to determine the face to be authenticated. Whether the image and the document face image are the same)
Kun and Cao fail to explicitly disclose wherein the determining the second user terminal comprises: for a plurality of user terminals that sent request messages to the server but have not receive the first authentication code, sorting the plurality of user terminals in chronological order at which the request messages were sent; and selecting one of a preset quantity of the plurality of user terminals that sent request message earliest, as the second user terminal for helping the first user terminal complete the face authentication. 
However, in an analogous art, Oya discloses wherein the determining the second user terminal comprises: for a plurality of user terminals that sent request messages to the server but have not receive the first authentication code, sorting the plurality of user terminals in chronological order at which the request messages were sent; (Oya, [0048] Next, a method of determining a connection candidate terminal from would-be participant information will be described. First, would-be participant information is verified against conference participant IDs in previous connection sessions to search for terminals with high degrees of coincidence. The requesting terminal is also included in this search. Next, connected terminals of the same conference as the searched terminal are listed. Subsequently, in a descending order of the number of connections, the terminals are sorted and ranked in a reverse chronological order of the time and date of connection initiation. Finally, together with the ranking information, the terminals are returned to the requesting terminal; [0095]-[0096] describe multiple requests)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oya with the method/system of Kun and Cao to include performing pre-processing on the face image; extracting a feature from the face image that is pre-processed; and comparing the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication. One would have been motivated to determine a connection candidate terminal from would-be-participant information (Oya, [0048]). 

Regarding claim 9, claim 9 is directed the apparatus according to claim 8. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed to the non-transitory computer-readable storage medium according to claim 15. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al (“Kun,” CN105790948, see ESPACENET Translation) in view of Cao et al (“Cao,” US 20160087962) and further in view of Giordano et al (“Giordano,” US 9622079).  

Regarding claim 3, Kun and Cao disclose the method according to claim 1. 
Kun and Cao further discloses wherein the sending the first authentication code, the face image, and the reference image comprises:
sending the first authentication code to the second user terminal, using a first message;  (Kun, [0036] & [0038] describe sending an ID [authentication code] to the second terminal using first message). 
receiving a second message from the second user terminal, the second message comprising a second authentication code; (Cao, [0043], verification codes generated by the server;  [0041], the mobile phone sends the verification code to the second computer) and
Kun and Cao fail to explicitly disclose based on the second authentication code being same as the first authentication code, sending, to the second user terminal, the face image and the reference image, using a third message.
However, in an analogous art, Giordano discloses based on the second authentication code being same as the first authentication code, sending, to the second user terminal, the face image and the reference image, using a third message, (Giordano, Col. 11, Lines 55-67, Col. 12, Lines 1-2, In the case of face recognition, an image is taken by the camera 124 of the mobile device [first terminal] to capture the face of anyone viewing the display screen 120. Face recognition is then applied to the image and any faces that are found are compared to face images of all authorized viewers of the content. For example, the remote server [second terminal] 104 maintains a database of face images of authorized users, and the mobile device [first terminal] 102 sends the face images [face image and reference image which is the database of face images of authorized users] to the remote server [second terminal] 104 to perform this comparison. If any face is not identified as an authorized user, the method for example returns to operation 405, in which access to the content is denied. 65 Furthermore, access may also be denied if no face is found in the image captured by the camera 124, as this may imply that the user of the mobile device 102 has left the device, and the content should be hidden from view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oya with the method/system of Kun and Cao to include based on the second authentication code being same as the first authentication code, sending, to the second user terminal, the face image and the reference image, using a third message.. One would have been motivated to control the distribution of a sensitive content to one or more mobile devices (Giordano, Col. 1, Lines 6-10). 

Regarding claim 10, claim 10 is directed the apparatus according to claim 8. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 17, claim 17 is directed to the non-transitory computer-readable storage medium according to claim 15. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al (“Kun,” CN105790948, see ESPACENET Translation) in view of Cao et al ("Cao," US 20160087962) and further in view of Jeong et al (“Jeong,” US 201600092724).  

Regarding claim 6, Kun and Cao disclose the method according to claim 5. 
Kun further discloses wherein based on the quantity of the plurality of results received within the preset time length being 0; (Kun, [0048], Specifically, the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism The result of the determination of the same feature information)
Kun fails to further disclose wherein performing pre-processing on the face image; extracting a feature from the face image that is pre-processed; and comparing 
However, in an analogous art, Jeong discloses performing pre-processing on the face image; (Jeong, [0047] describes pre-processing on a face image)
extracting a feature from the face image that is pre-processed; (Jeong, [0042], describes feature information extracted from the face images)
and comparing the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication (Jeong, [0055], the face recognition unit performs a face recognition process by comparing the authentication image with a plurality of registered face images pre-stored in a database)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong with the method/system of Kun and Cao to include performing pre-processing on the face image; extracting a feature from the face image that is pre-processed; and comparing the face image with the reference image, based on the feature that is extracted, to obtain the result of the face authentication. One would have been motivated to automatically track a face position and recognize a face (Jeong, [0001]). 

Regarding claim 13, claim 12 is directed the apparatus according to claim 12. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed to the non-transitory computer-readable storage medium according to claim 19. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al (“Kun,” CN105790948, see ESPACENET Translation) in view of Cao et al ("Cao," US 20160087962) and further in view of Hou et al ("Hou," US 20140341444). 

Regarding claim 7, Kun and Cao disclose the method according to claim 5. 
Kun further discloses wherein based on the quantity of the plurality of results received within the preset time length being 0; (Kun, [0048], Specifically, the server may determine the specified result from each first determination result, determine whether each specified result meets the preset condition, and if yes, determine that the identity authentication passes, otherwise, determine that the identity authentication fails, the preset condition may include but not The method is limited to: the number of the specified results is greater than the first threshold, or the ratio of the number of the specified results to the number of the first determination results is greater than the second threshold; wherein the specified result may be: determining the biometric information to be authenticated and the standard organism The result of the determination of the same feature information)
Kun and Cao fail to explicitly disclose prompting a user to input a password on the first terminal; receiving the password from the first terminal; and determining, based on the password, whether the face authentication succeeds.
(Hou, [0027], describes a terminal prompt to input an account password on the computer)
receiving the password from the first terminal; (Hou, [0027], describes a terminal prompt to input an account password on the computer, the password is received at the terminal). 
and determining, based on the password, whether the face authentication succeeds, (Hou, [0029] In certain embodiments, before the process 201, the method 200 further includes: enabling a password-memorization function based on facial authentication. For example, the terminal provides the password-memorization function based on facial authentication and the user can choose to enable or disable it. When the terminal detects that the user chooses to enable it, the terminal prompts the user to register the face of the user and executes the process 201 to complete the registration process, in some embodiments). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hou with the method/system of Kun and Cao to include prompting a user to input a password on the first terminal; receiving the password from the first terminal; and determining, based on the password, whether the face authentication succeeds. One would have been motivated to provide a method and system for user login (Hou, [0007]). 

Regarding claim 14, claim 14 is directed the apparatus according to claim 12. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/           Primary Examiner, Art Unit 2439